DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 October 2021, with respect to the claim rejections under 35 USC 112 and obviousness-type double patenting have been fully considered and are persuasive. The claim rejections have been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2021 was filed after the mailing date of the Non Final Office Action on 21 September 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. A letter has not been included identifying relevant portions of the NPL documents as required by 37 CFR 1.98 (b) (5) (Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication) in the IDS. Note that there are a plurality of references listed on the IDS that are of a voluminous nature. These references have been considered in the same manner as other documents in Office search files while conducting a search of the prior art in a proper field of search. If applicants are aware of any references portions therein which are relevant, they may point out the specific portions thereof, which will be gladly given additional review by the Office.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745